Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02 September 2022. Claims 2 and 7 were canceled.  Claims 1, 3, 9-10, 12-15, and 17-19 were amended. Claims 1, 3-6 and 8-19 are currently pending and have been examined.

Subject Matter Free of Prior Art
Claims 1, 3-6, and 8-19 are considered to be free of prior art. The following is a statement of reasons for the indication of subject matter free of prior art: Applicant’s claims are directed to a particular system and method for transferring medical data between three devices. This includes connecting the three devices by displaying two distinct codes (one for connecting and a second one for communicating the location information) for pairing and transferring the medical parameter data. Further, during the transfer, the connection between two of the three devices is invalidated. 
The closest prior art of record are the Eom, Atilla, and Thrower references. Eom describes a system for collecting patient images from an ultrasound system. Anttila discloses the use of a displayed QR code to facilitate the connection of the devices for the purposes of the transfer. Thrower also displays a code for connecting a mobile device to a medical apparatus. However, none of these references, considered separately or in combination, disclose the use of two distinct codes (one for connect and a separate one for providing the storage location of the data) not do they teach the invalidation of a connection between two of the three devices during the transfer of the data. The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-10, and 12-19 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
be able to transmit and receive medical data thereto and therefrom.
Therefore, the claim as a whole is directed to “exchanging medical information,” which is a method of organizing human activity. “Exchanging medical information” is considered to be a method of organizing human activity because under its broadest reasonable interpretation it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by transferring medical information between multiple parties.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a medical apparatus configured to have medical data therein; and
a first terminal including processing circuitry configured to be communicably connected to the medical apparatus so as to be able to transmit and receive the medical data thereto and therefrom, to store the medical data transferred from the medical apparatus into a memory, to have a function of an access point, and to cause a display to display a first code containing identification information of the access point, 
wherein the processing circuitry is communicably connected to a second terminal having read the first code…;
wherein the processing circuitry is configured to cause, after the processing circuitry detects that the second terminal connects to a wireless network using the first code, the display to display a second code containing information about a storage location of the medical data, and 
when the second terminal has read the second code, the processing circuitry is configured to transfer the medical data stored in the memory to the second terminal while the first terminal isn't communicably connected to the medical apparatus, wherein the first code and the second code are distinguishable.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing present in the claims that make the claims amount to significantly more than judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 12 and 14-15 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 3-6, 8-10, 13 and 16 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Claim 3 and 16 recites processing circuitry that stores and transfers data. Claims 4-5 describe a general connection functionality between devices. Claims 6, 8, and 13 describes generic password authentication functionality. Claim 9 describe information transfer functionality. Claim 10 describes code generation functionality. These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 3-6, 8-10, 12-13 and 16 are ineligible.
Claims 17-19 are parallel in nature to claims 1-16. Accordingly claims 17-19 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Response to Arguments
Applicant's arguments filed 02 September 2022, with regards to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims recite additional elements that integrate the abstract idea into a practical application (see Applicant Remarks page 2). This is not persuasive because the additional elements (the ultrasound device and the various elements for transferring the data between various devices) amount to using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application. Therefore, the claims are rejected as being directed to ineligible subject matter. Examiner notes that the rejection of claim 11 under 35 U.S.C. 101 has been withdrawn have further consideration.

Applicant’s arguments, filed 02 September 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. As discussed above, the claims are considered to be free of prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurita (U.S. 2017/006536) and Cho (U.S. 2015/0065867) teach systems for collecting and transferring information from ultrasound machines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619